DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 1/14/2022 with respect to objections and USC 112 rejections are persuasive in light of the amendment. In light of the amendment, the related claim rejections and objections have been withdrawn.
Applicant’s arguments filed 1/14/2022 with respect to the previous office action filed 7/16/2021 concerning claims 1, 2, 3, 6-11, 13-15, and 21-22 have been fully considered and found not persuasive towards the new grounds of rejection detailed below. 
Claim 1 – page 10 para 1-2 – Applicant argues that Borst, Bosio and Mahon either fail to teach or teach away from the amended limitations: “the base, cover, and supplementary compartment portions being of a single material”, and “supplementary compartment bordering an extension flange of the base portion along an inversion support hinge”. Arguments for Bosio and Mahon are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, Borst does teach each portion of the packaging system is made of the same material. Please see the detailed rejection below. 

Claim 15 – page 12, para 1 – Applicant argues that Nikaein does not teach a portion of the original limitation. However, said portion was deleted in the amended claim, therefore the arguments are moot. Please see the detailed rejection below.

Claims 21-22 – page 12, last para – Applicant argues that the newly added claims cannot be taught from any references used in the previous action. Examiner disagrees, pointing out that references previously presented do, in fact, apply, as it can be seen from the detailed rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat 5038936 issued to Borst  (hereinafter “Borst”).
Regarding claim 1, Borst teaches a unitary supplementary packaging (USP) (Thermoformed package, Title; blister 12 and cover 10, Fig 1, are assembled as one piece with a supplementary compartment defined by 30) system comprising; 
    a base portion (bubble body 14, Fig 2) forming a primary storage compartment (article compartment 15, Fig 2) wherein the base portion is defined by a bottom storage tray (front face 24 portion of cited primary compartment 15, Fig 5) in combination with at least three containment side-walls (all walls of cited primary compartment 15 encompasses at least three side-walls also form it, Fig 5) enclosing a volume of storage space (volume within and defined by cited side-walls, Fig 5) to form said primary storage compartment, and 
   a rim (surface of right flange 20, Fig 5) extending around an opening (cited rim extends around a portion of an opening to 15 covered by 10, Fig 2) to the volume of storage space; 
   a cover portion (backing card 10, Fig 2) designed to selectively engage and interlock with the rim of the base portion for opening and closing access into the primary storage compartment (col 2, lines 63-65 - 10 is bonded to thermoformed 12, selected to locked with cited rim for both opening and closing access); and 
made of the cover 30 including planar feet surface 36,37, Fig 2 shown on the border of 22 and along almost all of 28) bordering an extension flange (bottom flange 22, Fig 2) of the base portion along an inversion support hinge (integral hinge 28, Fig 2) 
   that positions an opening facial angle (angle between the cover and article compartment, 30 and 15, Fig 2) of the supplementary compartment adjacent to one containment side-wall (all directly connected features of cited USP are considered adjacent to each other, including one wall of cited primary compartment 14, the one wall facing cover 30 as opened in Figure 2) of the base portion to cover the opening (examiner interprets “the” as “an”; outer profile of cover 30 defines an opening, Fig 2) of the supplementary compartment (cited one wall covers a portion of the opening formed by the opening facial angle, Fig 2), 
       wherein an angle (see Fig 6 variant open position) of said one containment side-wall of the base portion is structured to be a supplementary pairing angle (Figure 6 shows the cited variant angle of cited opening facial angle in Figure 2 to be capable of forming a supplementary pairing angle) of the opening facial angle of the supplementary compartment, and 
   the base portion, the cover portion, and the supplementary compartment are all part of a unitary member formed of a single material (col 4, lines 58-62 – whole package is a unitary member assembly including backing card and blister are of the same thermoplastic material, hence of the same plastic sheet; examiner points out this alternative embodiment is simply flipped to be top-opening, including a supplementary compartment cover 232, a cover portion backing 204, and a bubble body base 206, Fig 9).

Regarding claim 2, Borst further teaches the inversion support hinge (integral hinge 28, Fig 2) abuts (Figure 2 shows abutting of 28 to 22) the extension flange (bottom flange 22, Fig 2) of the base (bubble body 14, Fig 2) along a flexible non-frangible score line (Figure 3 shows a flexed corner portion of 28 that is necessarily along a line of 28 and indented so as to be capable of behaving as a non-frangible scored line).

Regarding claim 3, Borst further teaches the inversion support hinge (integral hinge 28, Fig 2) abuts (Figure 4 shows abutting of 28 to 52) a flange (angled setback, 50 and 52, Fig 4) of the supplementary compartment (30, 36, 37, Fig 2) along a flexible non-frangible score line (Figure 3 shows a flexed corner portion of 28 that is necessarily along a line of 28 and indented so as to be capable of behaving as a non-frangible scored line).

Regarding claim 6, Borst further teaches the supplementary compartment (30, 36, 37, Fig 2) comprises 
   a structural ridge positioned adjacent (angled setback, 50 and 52, Fig 4) to the inversion support hinge (integral hinge 28, Fig 2) in a facially closed position (see Fig 5 closed position) to facilitate positioning of the opening facial angle (angle between the cover and article compartment, 30 and 15, Fig 2) of the against the supplementary pairing angle (the cited variant angle in Figure 2 that forms a supplementary pairing angle) of said one containment side-wall (one wall of cited primary compartment 14, the one wall facing cover 30 as opened in Figure 2; wherein examiner interprets said facial angle is necessarily against said supplementary variant angle, in that when mapped together the angles share an axis of rotation that formed them, and therefore are against each other; further, examiner points out no criticality to further describe “against”).

Regarding claim 7, Borst further teaches one wall (front face 58, Fig 5) of the supplementary compartment (30, 36, 37, Fig 2) is relatively in the same two-dimensional plane (plane shown as relatively the same in closed position in Fig 5 between 58 and 24) as the bottom storage tray (portion 24, Fig 5) of the primary storage compartment (article compartment 15, Fig 2).

Regarding claim 8, Borst further teaches the supplementary compartment (30, 36, 37, Fig 2) is a triangular prism (triangular prism shape shown in deployed display position in Fig 4).

Regarding claim 9, Borst further teaches an outside angle (angle between bottom facing edge of 30 and 10) of the supplementary compartment (30, 36, roughly 90 degrees shown in deployed display position in Fig 4).

Regarding claim 10, Borst further teaches the system (cited USP) may be positioned in a standing orientation on an outside wall and rim (flange wall 16, Fig 1, of 14 and a rim of 16 are on the ground through 28 supporting a standing display orientation seen in Figure 4) of the base portion (bubble body 14, Fig 2) creating a consumer favorable display angle of the primary storage compartment (article compartment 15, Fig 2).

Regarding claim 11, Borst further teaches the supplementary compartment (30, 36, 37, Fig 2) is suitable for storing one or more utensils. It is the position of the examiner that this empty space in the supplementary compartment is suitable for storing one or more utensils.

Regarding claim 12, Borst further teaches the supplementary compartment (30, 36, 37, Fig 2) comprises a utensil mount structure (Figure 4 shows a structure capable of mounting utensils via tool opening 40 with accessway 38 which provide access for a tool – col 3, lines 11-12, therefore including utensils). 

Regarding claim 13, Borst further teaches a locking tab assembly (projecting wedge 54, Fig 2, assembles to lock with wedge depression 56, Fig 2; assembled lock shown in Figure 1) extending outwardly  from an outer outer perimeter of cover 30 opening, Fig 2) of the supplementary compartment (30, 36, 37, Fig 2) for selectively locking the supplementary compartment to (col 3, lines 58-60 - locking position is selected with a snap-fit relation) the primary storage compartment (article compartment 15, Fig 2) when the supplementary compartment is positioned in a facially closed position (Figure 1 shows a closed position wherein the open face of cited supplementary compartment is closed).

Regarding claim 14, Borst further teaches the locking tab assembly (cited locking tab assembly) comprises a male button extending outwardly (projecting wedge 54, Fig 2) from an outer perimeter (examiner interprets “an” as “the” given claim 13 dependency; outer perimeter of cover 30 opening, Fig 2) of the supplementary compartment (30, 36, 37, Fig 2), which selectively mates with a female recess (wedge depression 56, Fig 2) formed in the bottom storage tray (portion 24, Fig 5) of the base portion (bubble body 14, Fig 2).

Regarding claim 15, Borst further teaches the cover portion (backing 10, Fig 2) further comprises a peripheral locking flange assembly (top flange 18 and right flange 20, shown on the periphery of 14 in Figure 1, are heat sealed - col 4, lines 2-3) for mating the cover portion and base portion (bubble body 14, Fig 2).

Regarding claim 21, Borst already includes all limitations, including the base portion, the cover portion, and the supplementary compartment are all thermoformed from a single plastic sheet (Fig 9, 204, 206, 232 - col 4, lines 58-62).

Regarding claim 22, Borst further teaches the supplementary compartment (30, 36, 37, Fig 2) rotates about the inversion support hinge (integral hinge 28, Fig 2) away from (Figure 1 to Figure 2 shows rotation about 28 of cited supplementary compartment away from cited primary compartment 15) the primary storage compartment (article compartment 15, Fig 2) to place the opening (outer profile of cover 30 defines opening, Fig 2) of the supplementary compartment adjacent an external surface (external surface of cited one wall, Fig 2) of the one containment side-wall (all directly connected features of cited USP are considered adjacent to each other, including one wall of cited primary compartment 14, the one wall facing cover 30 as opened in Figure 2) of the base portion (bubble body 14, Fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borst in view of US Pat 10611549 issued to Mahon (hereinafter “Mahon”)..
Regarding claim 16, Borst further teaches a hinge (Fig 5, line 65 is capable of hinging) connecting a cover portion (Fig 5, label 60 with 64) to the base portion (bubble body 14, Fig 2),

But does not explicitly teach a packaging system with a hinge connecting the cover portion to the base portion.

Mahon, however, teaches a packaging system (container 10, Fig 1, is an organized assembly of elements) with a hinge (hinge 32, Fig 1; also shown in Figure 1 a position opposite to an inversion support hinge flap 46) connecting a cover portion (upper shell 20, Fig 1) to a base portion (lower shell 26, Fig 1).

The purpose of an opposing positioned hinge to a main hinge is to have connected sections opposite each other for receiving sandwich ingredients (col 4, lines 56-58) and open to enable paper sheet placement for easy removal of meat and cheese when the user is ready to assemble and consume a hamburger (col 5, third para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinges of Borst with different placement as taught by Mahon in order to beneficially provide further access points to the same or different articles inside the compartments, increasing flexibility of use for a user, including placing 

Regarding claim 17, Mahon already includes the following limitations, including that the hinge (hinge 32, Fig 1) is positioned opposite (Figure 1 shows 32 oppositely positioned from 46) the inversion support hinge (hinge flap 46, Fig 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US Pub 20160096663 issued to Lotfi – formed of a single plastic sheet. [0079] thermoforming a plastic sheet [0080] into desired product tamper evident containers [0082] thermoform process includes molds that create score lines or perforations. "The ordinarily skilled artisan understands the processes that make these frangible or non-frangible, which are well known in the art."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731